DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 10/21/2022. Claims 7-26 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 16/009,994, filed 6/15/2018. The assignee of record is PayPal, Inc. The listed inventor(s) is/are: Jamkhedkar, Prashant; Menezes, Savio A.; Kumar, Sandeep; Koesters, Jacqueline; Ronick, Benjamin Matthew; O'Connor, Daniel; Wood, Tiffany; Ranganathan, Aravindan; Aoiki, Norihiro Edwin; Meyer, Jeffrey David; White, Justin Matthew.
Allowable Subject Matter
Claims 10-12, 14, 18, 23-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8, 14, 16, 19, 21-22, & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reader (US 20150348003 A1, published 12/3/2015; hereinafter Rea) in view of Klingen (US 20160092859 A1, published 3/31/2016; hereinafter Kli).
For Claim 7, Rea teaches a method comprising: 
storing, at a multi-tenant computer system (Rea Fig. 3 and related description, please see screenshot of Rea Fig. 3 below, thank you:

    PNG
    media_image1.png
    334
    445
    media_image1.png
    Greyscale
), 
a data structure usable by the multi-tenant computer system to provide unified identity services between a plurality of tenants of the multi-tenant computer system (Rea Fig. 3 provides data structure and please see Rea Fig. 4 and related description which provides providing unified identity services between a plurality of tenants.
Please see screenshot of Rea Fig. 4 below, thank you:

    PNG
    media_image2.png
    393
    528
    media_image2.png
    Greyscale
), and 
receiving, with a first tenant of the multi-tenant computer system, a first request to perform a transaction, wherein the first request includes an indication of a particular form of payment to be used in the transaction (Rea please see screenshot of Fig. 13 below, thank you:

    PNG
    media_image3.png
    786
    584
    media_image3.png
    Greyscale

); 
sending, from the first tenant to a second tenant of the multi-tenant computer system, a second request to use a service provided by the second tenant to perform the transaction using the particular form of payment (Rae Fig. 4 multiple merchants); and 
performing, with the service provided by the second tenant and using the unified identity services, the transaction using the particular form of payment according to a particular subset of policies of the set of policies corresponding to the particular form of payment (Rea Fig. 13).
Rea does not explicitly use the term hierarchical data structure; and a set of policies, wherein respective subsets of the set of policies are useable by respective tenants of the multi-tenant computer system to perform transactions using respective different forms of payment.
However, Kli teaches hierarchical data structure (Kli ¶ 0076, Figs. 3 & 4); and 
a set of policies, wherein respective subsets of the set of policies are useable by respective tenants of the multi-tenant computer system to perform transactions using respective different forms of payment (Kli ¶ 0059-0060 [0059] In step 430, the customer device obtains a payment type selection from the customer via the wallet application. For example, the wallet application may display a list of available payment options, each corresponding to a payment account maintained by the customer. These could include one or more credit card accounts, debit card accounts, checking accounts, or any other means of accessing funds that can be transferred to the merchant in payment for the purchase, potentially including digital currency, virtual currency, cryptocurrency and so forth. Examples include Visa, American Express, PayPal, Bitcoin, and so forth. In an alternative implementation, the wallet application may be configured so as to automatically select a payment option based on a default option previously designated by the customer, based on a determination made by the wallet application depending on a potential variety of factors such as available balances, user history and so forth.
[0060] In step 440, the customer device sends a purchase request to the payment gateway. For example, the customer mobile device 150 sends the purchase request to the payment gateway 130 via the customer network 140. The purchase request includes payment information representing the payment account selected by the customer to pay for the purchase. The purchase request further includes the transaction identifier, received from the merchant device, which uniquely identifies the present transaction. It should be understood that the transaction identifier may be in a different form when provided by the customer device to the payment gateway than it was when sent by the merchant device to the customer device. The transaction identifier may be, for example, formatted or arranged differently and/or in a different form that is based on or derived from the form it was in when obtained from the merchant device, but such that it will still be ascertainable by the payment gateway to uniquely identify the present transaction. The transaction identifier may also be communicated to the payment gateway separately from the payment account information, such as separately from a purchase request that contains the account information, and thereafter be associated with the payment gateway in an appropriate fashion, such as being identified as part of a same communication or by cross reference or common reference.).
Kli and Rea are analogous art because they are both related to payment technology.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the payment techniques of Kli with the system of Rea to allow the merchant to provide to the customer a means to uniquely identify the transaction to a payment gateway which can then process the payment (Kli ¶ 0005)
For Claim 8, Rea-Kli teaches the method of claim 7, further comprising: 
storing, at the multi-tenant computer system, transaction messaging logic for individual ones of the plurality of tenants (Rea Fig. 13 merchant ID); and 
wherein performing the transaction includes the service sending one or more transaction messages to a payment computer system corresponding to the particular form of payment, wherein the one or more transaction messages are generated using the transaction messaging logic corresponding to the second tenant and the particular subset of policies (Rea Figs. 5-12 and related description, thank you. Please see Rea Figs. 11 & 12 screenshot below, thank you:

    PNG
    media_image4.png
    752
    508
    media_image4.png
    Greyscale

).
For Claim 14, Rea-Kli teaches the method of claim 7, wherein the first request is received from an entity, the method further comprising: generating, with a service provided by a third tenant of the multi-tenant computer system, a report indicative a plurality of transactions performed during a time period in response to requests from the entity (Rea Fig. 4), wherein the plurality of transactions was performed using individual ones of the different forms of payment (Kli ¶ 0059-0060).
For Claim 16, Rea teaches a non-transitory, computer-readable medium storing instructions that when executed by a computer system cause the computer system to perform operations comprising: 
storing, at a multi-tenant computer system, a data structure usable by the multi-tenant computer system to provide unified identity services between a plurality of tenants of the multi-tenant computer system, wherein the data structure includes a first representation of an entity and a second representation of the entity, wherein the first representation corresponds to a first tenant of the multi-tenant computer system and the second representation corresponds to a second tenant of the multi-tenant computer system (Rea Figs. 3 & 4); 
receiving, with the first tenant and using the first representation, a first request to perform a transaction, wherein the first request includes an indication of a particular form of payment to be used in the transaction (Rea Fig. 13); 
sending, from the first tenant to the second tenant, a second request to use a service provided by the second tenant to perform the transaction using the particular form of payment, wherein the second tenant is operable to authenticate the second request using the second representation and the unified identity services (Rea Fig. 13); and 
sending, by the service provided by the second tenant using the second representation, one or more transaction messages outbound from the multi-tenant computer system to perform the transaction using the particular form of payment (Rea Figs. 5-12).
Rea does not explicitly use the term hierarchical data structure.
However, Kli teaches hierarchical data structure (Kli ¶ 0076, Figs. 3 & 4).
Kli and Rea are analogous art because they are both related to payment technology.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the payment techniques of Kli with the system of Rea to allow the merchant to provide to the customer a means to uniquely identify the transaction to a payment gateway which can then process the payment (Kli ¶ 0005)
For Claim 19, Rea-Kil teaches the computer-readable medium of claim 16, the operations further comprising: generating, with a service provided by a third tenant of the multi-tenant computer system, a report indicative a plurality of transactions performed during a time period in response to requests from the entity (Rea Fig. 4), wherein the plurality of transactions was performed using individual ones of a plurality of different forms of payment (Kli ¶ 0059-0060).
For Claim 21, Rea teaches a method comprising: storing, by a multi-tenant computer system in a data structure, a first representation of an entity, the first representation corresponding to a first tenant of the multi- tenant computer system (Rea Figs. 3 & 4);
storing, by the multi-tenant computer systemin the data structure, a second representation of the entity, the second representation corresponding to a second tenant of the multi-tenant computer system (Rea Figs. 3 & 4); 
receiving, by the multi-tenant computer system from the first tenant using the first representation, a first request to perform a transaction, wherein the first request includes an indication of a particular form of payment to be used in the transaction (Rea Fig. 13); 
sending, by the multi-tenant computer system to the second tenant, a second request to use a service provided by the second tenant to perform the transaction using the particular form of payment, wherein the second tenant is operable to authenticate the second request using the second representation (Rea Figs. 4 & 13); and 
causing, by the multi-tenant computer system using the second representation and one or more transaction messages, the second tenant to perform the transaction using the particular form of payment (Rea Figs. 5-12).
Rea does not explicitly use the term hierarchical data structure.
However, Kli teaches hierarchical data structure (Kli ¶ 0076, Figs. 3 & 4).
Kli and Rea are analogous art because they are both related to payment technology.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the payment techniques of Kli with the system of Rea to allow the merchant to provide to the customer a means to uniquely identify the transaction to a payment gateway which can then process the payment (Kli ¶ 0005)
For Claim 22, Rea-Kli teaches the method of claim 21, further comprising: 
storing, at the multi-tenant computer system, a set of policies, wherein respective subsets of the set of policies are useable by respective tenants of the multi-tenant computer system to perform transactions using respective different forms of payment (Kli ¶ 0059-0060); 
wherein the one or more transaction messages are generated using the subset of policies for the particular form of payment (Kli ¶ 0059-0060).
For Claim 25, Rea-Kli teaches the method of claim 21, further comprising: generating, with a service provided by a third tenant of the multi-tenant computer system, a report indicative a plurality of transactions performed during a time period in response to requests from the entity (Rea Fig. 4), wherein the plurality of transactions was performed using individual ones of a plurality of different forms of payment (Kli ¶ 0059-0060).

Claim(s) 9, 13, 17, 20, & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rea-Kli as applied to claim 7 above, and further in view of Panthaki et al. (US 20080288400 A1, published 11/20/2008; hereinafter Pan).
For Claim 9, Rea-Kli teaches the method of claim 7, Rea-Kli does not explicitly teach wherein the particular subset of policies includes a transaction settlement time of the particular form of payment, and wherein performing the transaction includes the service sending one or more transaction messages to a payment computer system corresponding to the particular form of payment, wherein the one or more transaction messages include a request to perform the transaction before the transaction settlement time such that funds are available for dispersal the following day.
However, Pan teaches wherein the particular subset of policies includes a transaction settlement time of the particular form of payment, and wherein performing the transaction includes the service sending one or more transaction messages to a payment computer system corresponding to the particular form of payment, wherein the one or more transaction messages include a request to perform the transaction before the transaction settlement time such that funds are available for dispersal the following day (Pan ¶ 0029, Fig. 3. Please see Pan Fig. 3 below, thank you


    PNG
    media_image5.png
    437
    668
    media_image5.png
    Greyscale
).
Pan and Rea-Kli are analogous art because they are both related to payment technology.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the payment techniques of Pan with the system of Rea-Kli to leverage existing financial institution (FI) payor and merchant networks, this allows merchants who are not large enough to provide online payment through conventional systems to have convenient online invoicing and payment services to offer their customers (Pan ¶ 0016).
For Claim 13, Rea-Kli teaches the method of claim 7, Rea-Kli does not explicitly teach wherein the first request is received from an entity, wherein a result of the transaction is a deposit into a settlement account associated with the multi- tenant computer system; the method further comprising: performing, using a service provided by a third tenant of the multi-tenant computer system, a transfer of the deposit into a financial account of the entity.
However, Pan teaches wherein the first request is received from an entity, wherein a result of the transaction is a deposit into a settlement account associated with the multi- tenant computer system; the method further comprising: performing, using a service provided by a third tenant of the multi-tenant computer system, a transfer of the deposit into a financial account of the entity (Pan ¶ 0029, Fig. 3).
For Claim 17, Rea-Kli teaches the computer-readable medium of claim 16, Rea-Kli does not explicitly teach the operations further comprising: storing, at the multi-tenant computer system, a set of policies, wherein respective subsets of the set of policies are useable by respective tenants of the multi-tenant computer system to perform transactions using respective different forms of payment; wherein the one or more transaction messages are generated using the subset of policies for the particular form of payment.
However, Pan teaches comprising: storing, at the multi-tenant computer system, a set of policies, wherein respective subsets of the set of policies are useable by respective tenants of the multi-tenant computer system to perform transactions using respective different forms of payment; wherein the one or more transaction messages are generated using the subset of policies for the particular form of payment (Pan ¶ 0029, Fig. 3).
For Claim 20, Rea-Kli teaches the computer-readable medium of claim 16, Rea-Kli does not explicitly teach wherein the one or more transaction messages include next day funding instructions.
However, Pan teaches wherein the one or more transaction messages include next day funding instructions (Pan ¶ 0029, Fig. 3).
For Claim 26, Rea-Kli teaches the method of claim 21, Rea-Kli does not explicitly teach wherein the one or more transaction messages include next day funding instructions
However, Pan teaches wherein the one or more transaction messages include next day funding instructions (Pan ¶ 0029, Fig. 3).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20050261968 A1, System And Method For Conducting Transactions With Different Forms Of Payment

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446